Citation Nr: 0636006	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for carpal tunnel 
syndrome, bilaterally.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disorders.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for osteoarthritis of the lumbar spine.

4.  Whether the reduction of the veteran's disability rating 
for sinusitis, from 10 percent to 0 percent, effective August 
1, 2003, was appropriate.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2006, the veteran testified at a hearing conducted at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  

At his Board hearing, the veteran raised additional claims 
seeking service connection for a right shoulder disorder, and 
an increased disability rating in excess of 10 percent for 
his service-connected residuals of torn ligament, left 
shoulder.  The RO has not yet considered these claims, and 
they are hereby referred to the RO for development and 
consideration as appropriate.

The issues of service connection for carpal tunnel, 
bilaterally; whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral knees; and an increased disability rating in excess 
of 10 percent for osteoarthritis of the lumbar spine, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.




FINDINGS OF FACT

1.  The RO's July 2003 rating decision reduced the assigned 
disability evaluation for the veteran's service-connected 
sinusitis, from 10 percent to 0 percent, effective August 1, 
2003. 

2.  The RO's rating reduction results in a reduction to the 
compensation payments made to the veteran.


CONCLUSION OF LAW

The RO's reduction in the disability rating for sinusitis, 
from 10 percent to 0 percent, did not comply with pertinent 
regulations, and the 10 percent disability rating is restored 
effective August 1, 2003. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code 
6514 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show as to the issue being addressed.

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving restoration 
of the 10 percent disability rating for the veteran's 
service-connected sinusitis.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2006).  This is so 
because the Board is taking action favorable to the veteran 
by granting the issue at hand.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  In making this determination, the Board 
notes that the veteran's substantive appeal, received in July 
2005, noted his specific request on appeal for the 
reinstatement of the 10 percent disability rating previously 
assigned to his service-connected sinusitis.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  In addition, the veteran must be given 
60 days to submit additional evidence and request a 
predetermination hearing. See 38 C.F.R. § 3.105(e).

In this case, the RO issued a rating decision in July 2003, 
which reduced the disability evaluation assigned to the 
veteran's service-connected sinusitis, from 10 percent to 0 
percent, effective from August 1, 2003.  Notice of this 
decision was sent to the veteran in July 2003.  The RO's 
decision, in pertinent part, also granted service connection 
for migraine headaches, and assigned thereto a 10 percent 
disability rating, effective August 1, 1997.

Immediately prior to August 1, 2003, the veteran was 
service-connected for the following conditions: residuals of 
torn ligament of the left shoulder, rated 10 percent 
disabling; osteoarthritis of the lumbar spine, rated 10 
percent disabling; folliculitis, rated 10 percent disabling; 
sinusitis, rated 10 percent disabling; migraine headaches, 
rated 10 percent disabling; and tinnitus, noncompensably 
rated.  The combined disability rating for these conditions, 
prior to August 1, 2003, was 40 percent. See 38 C.F.R. 
§ 4.25.

As a result of the RO's rating reduction for sinusitis, from 
10 percent to 0 percent, the veteran's combined disability 
rating as of August 1, 2003, would only be 30 percent. Id.  
Thus, the RO's rating reduction results in a reduction of 
the veteran's overall compensation payments, and therefore, 
the reduction in evaluation must comply with 38 C.F.R. 
§ 3.105(e).

Under these circumstances, the Board finds the RO's actions 
in reducing the disability rating assigned to the veteran's 
service-connected sinusitis failed to comply with the notice 
and procedural requirements of 38 C.F.R. § 3.105(e).  
Specifically, the veteran was not provided with a rating 
proposing the reduction, and was not given 60 days to submit 
additional evidence and request a predetermination hearing.  
Accordingly, the reduction effectuated in the RO's July 2003 
rating decision was not proper, and a 10 percent evaluation 
for service-connected sinusitis is restored, effective August 
1, 2003.  


ORDER

Entitlement to restoration of a 10 percent rating for 
service-connected sinusitis is warranted, effective August 1, 
2003.  


REMAND

The veteran is seeking service connection for carpal tunnel 
syndrome, bilaterally.  He is also seeking to reopen his 
claim for service connection for bilaterally knee disorders.  
Finally, he contends that an increased disability rating in 
excess of 10 percent is warranted for service-connected 
osteoarthritis of the lumbar spine.

At his hearing before the Board, the veteran submitted 
private treatment records, dated from March 2006 to April 
2006.  These records primarily relate to physical therapy 
received by the veteran for low back and right ankle pain.  
As there is no waiver of RO consideration in the first 
instance of record, the Board must return the case to the RO 
for consideration of the additional evidence and issuance of 
a supplemental statement of the case.  See 38 C.F.R. § 19.31.

In July 2005, the veteran submitted an authorization and 
consent form to the RO allowing it to obtain the veteran's 
treatment records from H. Bishop, M.D.  The RO failed to 
request these records on behalf of the veteran.  At his 
hearing before the Board, the veteran testified that he has 
received treatment from Dr. Bishop for his back and bilateral 
knee disorders.  Also at the hearing, the veteran referred to 
treatment from an unknown private female physician, who 
opined that his bilateral carpal tunnel was related to his 
inservice duties.  Under these circumstances, the Board 
believes that additional evidentiary development is necessary 
to ensure a complete evidentiary record in this matter.

As noted above, the veteran is seeking to reopen a claim for 
service connection for bilateral knee disorders.  This claim 
was previously adjudicated by a December 1997 RO decision.  
The veteran did not timely appeal this decision, and it 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2006).  
Accordingly, before the claim can be reopened, new and 
material evidence must be submitted.  

Review of the record reveals that the veteran has not 
received adequate notice with respect to the new and material 
evidence issue.  Specifically, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), has held that in new and 
material evidence cases, the veteran must be notified of the 
elements of service connection on which the claim was 
previously denied, and be given notice that he must submit 
evidence specifically relating to such elements.  Because the 
veteran has not been provided with Kent compliant VCAA 
notice, the case must be remanded so that such notice can be 
sent to the veteran.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must request that the veteran 
identify all sources of VA and non-VA 
treatment for his lumbar spine, bilateral 
carpal tunnel and bilateral knee disorders, 
since his discharge from the service in July 
1997.  The RO must then attempt to obtain 
copies of all identified medical treatment 
records.  The Board is specifically 
interested in the treatment records from the 
H. Bishop, M.D., and the private female 
physician referenced by the veteran in his 
hearing before the Board in July 2006. 

2.  The AMC should provide the veteran 
with a notice letter regarding the issue 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
bilateral knee disorders which complies 
with the notification requirements of the 
VCAA as amplified by Kent.  

3.  Thereafter, the AMC should schedule 
the veteran for examination to determine 
the severity of impairment caused by his 
service-connected osteoarthritis of the 
lumbar spine.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, should be made 
available to and reviewed by the 
examiner(s). The examination report is to 
reflect that such a review of the claims 
file was made.

The examiner(s) should determine the 
severity of impairment caused by the 
veteran's service-connected osteoarthritis 
of the lumbar spine.  All indicated tests 
and studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  

In addition, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the appellant 
experiences functional impairments, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  The extent of any 
neurological impairment also should be 
described.  

4.  After completing any additional 
development which is deemed necessary, the 
AMC should readjudicate the issues of 
service connection for carpal tunnel 
syndrome, bilaterally; whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
bilateral knee disorders; and entitlement 
to an increased disability rating in 
excess of 10 percent for osteoarthritis of 
the lumbar spine.  If the benefit sought 
on appeal is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


